Conviction is for murder. Penalty, fourteen years in the penitentiary.
Appellant was tried at the June term of court, 1921. The motion for new trial was overruled, and notice of appeal given on July 7th, 1921. Court adjourned on September 3d 1921. It is made to appear that on September 29th, 1921, appellant escaped from the jail of Lubbock County where he was confined, and remained at liberty until January 26th, 1922, when he was recaptured and again incarcerated.
Under Article 912, C.C.P. the jurisdiction of this court no longer attaches in view of the escape pending appeal, and the appeal is therefore dismissed.
Dismissed.